Order issued August 15, 2013




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-12-00262-CV
                          ———————————
   MELISSA MACHELLE CLARK AND STETSON BENNINGFIELD,
                       Appellants
                                      V.
 EOG RESOURSES INC., VAQUERO SERVICES, L.P., AND VAQUERO
              EXPLORATION, L.L.C., Appellees


                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2010-66372


                MEMORANDUM ORDER OF DISMISSAL

     Appellants, Melissa Machelle Clark and Stetson Benningfield, filed a notice

of appeal on March 12, 2012, appealing from the trial court’s judgment as to

appellees EOG Resources Inc., Vaquero Services, L.P., and VAQUERO
EXPLORATION, L.L.C. On June 17, 2013, appellants filed a “Motion to Dismiss

Appeal as to Appellees Vaquero Services, L.P. and Vaquero Exploration, L.L.C.,”

requesting dismissal of their appeal as it pertains to Vaquero Services, L.P. and

Vaquero Exploration, L.L.C. No other party has filed a notice of appeal, and no

opinion has issued. Further, although appellants failed to include a certificate of

conference in their motion, more than 10 days have passed and no party has

objected to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we GRANT the motion and ORDER that appellants’ appeal

from the trial court’s judgment be dismissed as to appellees Vaquero Services, L.P.

and Vaquero Exploration, L.L.C.        See TEX. R. APP. P. 42.1(a)(1), 42.1(b).

Appellants’ appeal remains pending as to appellee EOG Resources Inc.

      We dismiss appellees Vaquero Services, L.P. and Vaquero Exploration,

L.L.C.’s second motion for extension of time to file their brief as moot.

      It is so ORDERED.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                          2